DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This office action is in response to preliminary amendment filed on 01/31/2020.  Regarding the amendment, claims 1-12 are present for examination.
Claim Objections
Claims 1, 4 are objected to because of the following informalities:  
In claim 1, “the slots” in line 2, “the front” in line 5, “the pressure” and “the injection” in line 6, and “the rear” in lines 7-8 lack of antecedent basis.  
In claim 4, “the demolding” in line 2 lacks of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner et al. (US 2011/0316380 A1) in view of Osborne et al. (US 8,684,257 B2).
Regarding claim 1, Buttner teaches a method for manufacturing a rotor of a rotary electric machine (fig 1), comprising a stack of magnetic laminations (1) defining the slots (3) in which bars (4) made from a first electrically conducting material (copper, para [0038]) are received, in which method a second electrically conducting material (aluminum 6, para [0039]), different from the first, is injected using an injection machine (para [0025]), from the front of the laminations stack.  However, Buttner does not teach the bars being held at their rear end against the pressure associated with the injection by a positioning tool that passes through a cavity used for forming a short-circuiting ring at the rear of the laminations stack.

    PNG
    media_image1.png
    323
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    688
    747
    media_image3.png
    Greyscale


Osborne teaches a rotor for electric motor having bars (20) being held at rear end (the side having end ring 36, fig 1) against the pressure associated with the injection by a positioning tool (58) that passes through a cavity (28) used for forming a short-circuiting ring (24) at the rear of the laminations stack (12) to assure high performance and reliability of the induction electric motor (col 1 ln 24-25).

    PNG
    media_image4.png
    506
    566
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner’s method with the bars being held at their rear end against the pressure associated with the injection by a positioning tool that passes through a cavity used for forming a short-circuiting ring at the rear of the laminations stack as taught by Osborne.  Doing so would assure high performance and reliability of the induction electric motor (col 1 ln 24-25).
Regarding claim 2, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, except for the added limitation of the bars protruding beyond the laminations stack to come into contact with the positioning tool.
Osborne further teaches a rotor for electric motor having the bars (20, fig 1) protruding beyond the laminations stack (12) to come into contact with the positioning tool (56) to provide brazing process for attaching together the bars and end rings (col 1 ln 28-30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne’s method with the bars protruding beyond the laminations stack to come into contact with the positioning tool as further taught by Osborne.  Doing so would provide brazing process for attaching together the bars and end rings (col 1 ln 28-30) to assure high performance and reliability of the induction electric motor (col 1 ln 24-25).
Regarding claim 4, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, except for the added limitation of the positioning tool being withdrawn on the demolding of the rotor.
Accordingly, in the left-hand side of Osborne’s figure 1 the finished rotor is shown and it is seen that the positioning tool (58) being withdrawn on the demolding of the rotor (10) to provide an improved rotor assembly and improved brazing process (col 1 ln 28-30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne’s method with the positioning tool being withdrawn on the demolding of the rotor as further taught by Osborne.  Doing so would provide an improved rotor assembly and improved brazing process (col 1 ln 28-30).
Regarding claim 7, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, Buttner further teaches the first material being copper (see annotated para [0038] above).
Regarding claim 8, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, Buttner further teaches the second material being aluminum (see annotated para [0025] above).
Regarding claim 10, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, Buttner further teaches the bars (4) being mounted with clearance in the slots (3) such that, in the absence of the positioning tool, the injection pressure would cause the bars (4) to move axially within the stack (1, para [0025]).

    PNG
    media_image5.png
    688
    747
    media_image5.png
    Greyscale

Regarding claim 11, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, Buttner further teaches a stack of magnetic laminations (1) exhibiting slots (3), bars (4) made from a first conducting material (copper, para [0038]) housed in the slots (3), a second material (6, para [0025]) injected into the slots (3), short-circuiting rings (5) cast with the second material injected into the slots (3).  However, Buttner does not teach one of these rings having recesses opening to the outside and extending as far as the bars or as far as an annular-shaped insert resting on the bars.
Osborne further teaches a rotor for electric motor having end rings (24, 26) with recesses (28) opening to the outside and extending as far as the bars (20) or as far as an annular-shaped insert resting on the bars (fig 1) to provide brazing process for attaching together the bars and end rings (col 1 ln 28-30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne’s method with one of these rings having recesses opening to the outside and extending as far as the bars or as far as an annular-shaped insert resting on the bars as further taught by Osborne.  Doing so would provide brazing process for attaching together the bars and end rings (col 1 ln 28-30) to assure high performance and reliability of the induction electric motor (col 1 ln 24-25).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner in view of Osborne, further in view of Maeda et al. (US 9,071,112 B2).
Regarding claim 3, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, except for the added limitation of the bars lying flush with the surface of the stack.
Maeda teaches a squirrel-cage rotor with the bars (15) lying flush with the surface of the stack (12, col 4 ln 10-12) to provide a squirrel-cage rotor has sufficient strength (col 2 ln 8-9).

    PNG
    media_image6.png
    161
    650
    media_image6.png
    Greyscale
 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne’s method with the bars lying flush with the surface of the stack as taught by Maeda.  Doing so would provide a squirrel-cage rotor has sufficient strength (col 2 ln 8-9).
Regarding claim 5, Buttner in view of Osborne and Maeda teaches the claimed invention as set forth in claim 3, except for the added limitation of the positioning tool comprising fingers each having a slightly conical shape converging toward the laminations stack.
Osborne further teaches a rotor for electric motor having the positioning tool  comprising fingers (90) each having a slightly conical shape (fig 7) converging toward the laminations stack (122) to provide a squirrel-cage rotor has sufficient strength (col 2 ln 8-9).

    PNG
    media_image7.png
    547
    585
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne and Maeda’s method with the positioning tool comprising fingers each having a slightly conical shape converging toward the laminations stack as further taught by Osborne.  Doing so would provide a squirrel-cage rotor has sufficient strength (col 2 ln 8-9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttner in view of Osborne, further in view of Hsu (US 6,877,210 B2).
Regarding claim 9, Buttner in view of Osborne teaches the claimed invention as set forth in claim 1, except for the added limitation of the bars being in the as-extruded state.
Hsu teaches a squirrel cage rotor having bars (16) being in the as-extruded state (fig 8, col 5 ln 40-42)  to improve contact and reduce areas of small or uneven contact between the bar ends and the end rings so that improving method for making a squirrel cage motor.
    PNG
    media_image8.png
    392
    566
    media_image8.png
    Greyscale
 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buttner in view of Osborne’s method with the bars being in the as-extruded state as taught by Hsu.  Doing so would provide an improved squirrel-cage rotor.
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other references does not show a method for manufacturing a rotor of a rotary electric machine wherein the rotor comprising a ring made from a conducting material to come into contact with the positioning tool, the number of fingers being lower than the number of bars recited in claim 6.  Claim 12 is depended to claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandl et al. (US 10,476,361 B2) teaches the cage rotor (3) has a rotor core with a groove (6). The axial end (7,11) of the rotor core has a cast-short-circuit ring (8,110) of material (108), and a rod (9) that is arranged in the groove. The rod has a storage device (12) that is mounted in the groove by a deformable support (10). The storage device is connected with a storage unit (14) that is integral with the rotor core. The rotor core comprises a sheet that is arranged in the axial direction adjacent to a plate (15). The storage device is provided in a groove base (13) of the groove.
Hippen et al. (US 2015/0222164 A1) teaches a rotor of an electric machine is disclosed that resists expansion of the rotor components even at high rotational speed. The rotor includes first and second pluralities of laminations having slots to accept rotor bars. A support disk, also having slots, is placed between the laminations. The support disk, into which the rotor bars are slid, restrains the rotor bars from bending outwardly at high rotational speeds of the rotor. The rotor bars are further restrained at the ends by end rings, which have apertures into which ends of the rotor bars are placed. In some embodiments, containment rings are placed over axial extension of the end rings to prevent outward bowing at high speeds. In some embodiments, the rotor includes a stiffener sleeve to provide additional resistance to expansion during high rotational speeds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834